


Exhibit 10.12




AMENDED AND RESTATED AGREEMENT


This Amended and Restated Agreement dated as of February 26, 2015 amends and
restates the Agreement dated June 24, 2013 between PACKAGING CORPORATION OF
AMERICA (together with its consolidated subsidiaries, “PCA”), and Paul T. Stecko
(“Mr. Stecko”).


WHEREAS, Mr. Stecko retired from his position as Executive Chairman of PCA and
became the non-executive Chairman of the board of directors of PCA effective
December 30, 2013 (the “Retirement Date”).


WHEREAS, PCA desires that Mr. Stecko provide services to PCA after his
retirement;
NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties do hereby agree:


1.    Effective Date of this Agreement. This Agreement took effect upon Mr.
Stecko’s retirement on December 30, 2013 (the “Retirement Date”). To the extent
not inconsistent herewith, those provisions in Mr. Stecko’s former employment
agreement with the Company dated June 28, 2010 (the “Employment Agreement”) that
were intended to survive the termination of the Employment Agreement shall
remain in force and effect after such termination.


2.    Duties. (a) Upon the Retirement Date, Mr. Stecko will serve as
non-executive chairman of the board of directors of PCA (the “Board”) and shall
perform such responsibilities as are customarily associated with such position,
including regularly attending and presiding over meetings of the Board, setting
Board meeting schedules and agendas and actively participating in all
appropriate Board functions. Mr. Stecko further agrees to be considered for
nomination as a director of PCA for any term that commences prior to the
expiration of the Agreement, should PCA’s board of directors determine to
nominate him to serve for such term. It is hereby understood that this Agreement
does not set forth any terms or conditions of service on PCA’s board of
directors, which are otherwise determined by PCA’s board of directors and/or set
forth in other governing instruments of PCA.


(b) From and after the Retirement Date, Mr. Stecko will handle specific projects
and assignments in an advisory capacity, primarily relating to strategic
matters, investor and shareholder relations and management succession planning,
in each case as determined in consultation with the CEO and the Board of PCA.
Mr. Stecko will devote best efforts in the performance of duties assigned and
will act in the best interest of PCA in carrying out those responsibilities. Mr.
Stecko shall participate as requested by PCA as to ongoing litigation or other
matters involving PCA arising out of Mr. Stecko’s employment with PCA. The
parties acknowledge and agree that Mr. Stecko shall perform services under this
Agreement only as an independent contractor and not as an employee or agent of
PCA.


3.    Fees and Retention Incentive.
(a) Fees. From and after the Retirement Date, Mr. Stecko shall be paid fees of
$978,516 per annum, payable in semimonthly installments consistent with PCA’s
normal payment practices (prorated for any partial month of service). Such fees
are intended to compensate Mr. Stecko for service on the Board as well as for
the services described in Section 2(b) hereof, and Mr. Stecko will not receive
separate compensation for Board service. Mr. Stecko shall be entitled to
reimbursement for reasonable expenses incurred in connection with his
performance of this Agreement. Mr. Stecko may be requested by the CEO to provide
additional services not completed by Section 2(a) (“Additional Services”),
including services relating to negotiation, execution and integration of
material mergers and acquisitions or implementation of other major strategic
transactions. If Mr. Stecko provides Additional Services, then Mr. Stecko shall
be entitled to receive additional fees that are agreed upon by PCA and approved
by the independent members of the Board. The Board will consider, in its
discretion and in addition to such other factors that it determines to be
important, the following factors in consideration of any request for additional
fees: (i) the nature of such additional services provided; (ii) the value
derived by PCA from such additional services as well as the strategic importance
to PCA; and (iii) the time and effort spent by Mr. Stecko. PCA shall report to
the Board (or committee thereof) periodically any Additional Services that have
been provided by Mr. Stecko.


(b)    Retention Incentive. The following incentive will apply if Mr. Stecko
completes two years of service as non-executive chairman of the Board and as
otherwise provided under this Agreement. On June 24, 2013, Mr. Stecko shall be
granted by the PCA a restricted stock award under the Company’s Amended and
Restated 1999 Long-term Equity Incentive Plan (i) for 12,000 shares of the
Company’s common stock, (ii) to become vested on a cliff basis as provided in
the Company’s restricted stock Agreement, subject to Mr. Stecko’s continued
service to PCA under, and in compliance with, this Agreement (with service on
the board after the Expiration Data qualifying as services for purposes of the
Restricted Stock), (iii) to be subject to full accelerated vesting upon the
occurrence of a “Change in Control” of PCA prior to the Expiration Date or upon
the death or “Disability” (each, as defined in the Company’s Amended and
Restated 1999 Long-Term Equity Incentive Plan) of Mr. Stecko prior to the
Expiration




--------------------------------------------------------------------------------




Date, and (iv) with such other terms and conditions as are set forth in a
restricted stock award agreement consistent with the Company’s standard form of
restricted stock award agreement used for other senior executives of the Company
under the Company’s Amended and Restated 1999 Long-Term Equity Incentive Plan.


4.    Restricted Stock and Stock Options. It is hereby understood that entry
into, and performance of, this Agreement will not result in the forfeiture of
any restricted stock or stock options held by Mr. Stecko.


5.    No Benefits; Board Service.
(a)    Except as set forth in this Section 5, PCA and Mr. Stecko agree that the
remuneration provided for in Section 3 shall constitute the total compensation
due for services hereunder and that no employee benefits of any kind will be
provided except as due Mr. Stecko as a result of service as a PCA employee under
PCA’s plans in which Mr. Stecko participated. Mr. Stecko will not accrue
additional benefits or service time as a result of the performance of this
Agreement.


(b)    Until the Retirement Date, Mr. Stecko shall receive the compensation and
benefits payable under the Employment Agreement. It is hereby understood that
Mr. Stecko shall be considered for a 2013 Performance Incentive Plan award on a
similar basis as similarly participating executive officers of PCA at the time
awarded by the compensation committee of PCA’s board of directors, consistent
with the performance criteria established for such award by the compensation
committee. Mr. Stecko will not be entitled to receive annual cash incentive
awards for periods after 2013.


(c)    Mr. Stecko shall be provided with office space and administrative support
as is reasonably necessary to the performance of his duties hereunder.


6.    Term. Unless earlier terminated by the mutual agreement of the parties,
this Agreement shall continue in full force and effect until December 31, 2015
(the “Expiration Date”). Either party may terminate this Agreement for
convenience at any time prior to the Expiration Date by delivering at least 90
days’ prior written notice to the other party. In the event this Agreement is
terminated by PCA pursuant to the previous sentence with effect prior to the
Expiration Date, Mr. Stecko shall receive the fees pursuant to Section 3(a)
through the Expiration Date. Unless terminated pursuant to this Section 6, this
Agreement will continue month-to-month after the Expiration Date.


7.    Confidential Information. Mr. Stecko acknowledges that the information,
observations and data (including without limitation trade secrets, know-how,
research plans, business, accounting, distribution and sales methods and
systems, manufacturing methods and systems, sales and profit figures and margins
and other technical or business information, business, marketing and sales plans
and strategies, cost and pricing structures, and manufacturing techniques of PCA
disclosed or otherwise revealed to him, or discovered or otherwise obtained by
him or of which he has become or becomes aware, directly or indirectly, while
employed or otherwise acting for PCA, whether prior to the date of this
Agreement as an employee, pursuant to this Agreement or otherwise) (all of the
foregoing being collectively, "Confidential Information") are the property of
PCA, and Mr. Stecko agrees that PCA has a protectable interest in such
Confidential Information. Therefore, Mr. Stecko agrees that he shall not
disclose to any person or use for his own purposes any Confidential Information
without the prior written consent of PCA, unless and only to the extent that the
aforementioned matters: (a) become or are generally known to and available for
use by the public other than as a result of Mr. Stecko’s acts or omissions or
(b) are required to be disclosed by judicial process or law (provided that Mr.
Stecko shall give advance written notice of such requirement to PCA as soon as
practicable under the circumstances to enable PCA to seek an appropriate
protective order or confidential treatment). PCA shall deliver to Mr. Stecko at
any time that PCA may reasonably request all memoranda, notes, plans, records,
reports, computer tapes, printouts and software and other documents and data
(and copies thereof) which constitute Confidential Information or Work Product
(as defined below) which he may then possess or have under his control. This
Section 7 shall survive the termination of this Agreement.


8.    Work Product.
(a)    Mr. Stecko hereby assigns to PCA all right, title and interest in and to
all inventions, developments, methods, process, designs, analyses, reports and
all similar or related information (in each case whether or not patentable), all
copyrightable works, all trade secrets, confidential information and know-how,
and all other intellectual property rights that both (a) were conceived, reduced
to practice, developed or made by Mr. Stecko in the course of providing, the
services provided hereunder and (b) either (i) relate to PCA’s business or (ii)
are conceived, reduced to practice, developed or made using any of the
equipment, supplies, facilities, assets or resources of PCA (including but not
limited to, any intellectual property rights) ("Work Product"). All Work Product
prepared by Mr. Stecko shall be deemed to have been prepared for PCA and shall
be considered as works for hire and all rights and the copyrights therefor shall
be owned by PCA. Mr. Stecko hereby assigns to PCA all rights, titles and
interests in and to said copyrights in the United States of America and
elsewhere, including registration and publication rights, rights to create
derivative works and all other rights which are incident to copyright ownership.






--------------------------------------------------------------------------------




(b)    In the event any court holds such Work Product not to be works for hire,
Mr. Stecko shall assign such creative works to PCA, at its request, in
consideration of the fees paid to Mr. Stecko hereunder. Mr. Stecko shall
promptly at PCA’s sole cost and expense perform all actions reasonably requested
by PCA to establish and confirm PCA’s ownership of the Work Product (including,
without limitation, executing and delivering assignments, consents, powers of
attorney, applications and other instruments). This Section 8(b) shall survive
the termination of this Agreement.
9.    Noncompetition. Mr. Stecko agrees that, for the period commencing on the
date hereof and ending on the later of (a) December 31, 2015; and (b) the date
of termination of this Agreement (the "Noncompete Period"), he shall not,
directly or indirectly (whether for compensation or otherwise) own or hold any
interest in, manage, operate, control, consult with, render services for, or in
any manner participate in the business of manufacturing, marketing, designing,
distributing or selling containerboard (including, without limitation,
linerboard and corrugating medium) or corrugated containers, displays or
products (collectively, and each individually, being the "Business") or any
business competitive with the Business in the United States or in any locale of
any other country in which PCA conducts the Business, whether as a general or
limited partner, proprietor, common or preferred equityholder, officer,
director, agent, employee, consultant, trustee, affiliate or otherwise. Nothing
in this Section 9 shall prohibit Mr. Stecko from (i) being a passive owner of
not more than 2% of the outstanding securities of any publicly traded company
engaged in the Business, so long as Mr. Stecko has no active participation in
the business of such company or (ii) serving on any boards of directors of
companies on which he currently serves, consistent with the requirements of law
and PCA’s polices applicable to PCA directors.
10.    Non-Solicitation. During the Noncompete Period, Mr. Stecko shall not
directly or indirectly through another entity (i) induce or attempt to induce
any employee of PCA, or any of their respective affiliates to leave the employ
of PCA or any of its affiliates, or in any way interfere with the relationship
between PCA or any of its affiliates and any employee thereof, (ii) solicit to
hire any person who, at anytime during the Noncompete Period, was an employee of
PCA or any of its affiliates or (iii) induce or attempt to induce any customer,
developer, client, member, supplier, licensee, licensor, broker, sales agent,
franchisee or other business relation of PCA or any of its affiliates to cease
doing business with PCA or any of its affiliates, or in any way interfere with
the relationship between any such customer, developer, client, member, supplier,
licensee, licensor, broker, sales agent, franchisee or business relation and PCA
or any of its affiliates (including, without limitation, making any negative
statements or communications about PCA or its affiliates).
11.    Enforcement. If, at the time of enforcement of any of Sections 7 through
10, a court of competent jurisdiction shall hold that the period, scope or area
restrictions stated herein are unreasonable under circumstances then existing,
the parties hereto agree that the maximum period, scope or area reasonable under
such circumstances shall be substituted for the stated period, scope or area and
that the court shall be allowed and directed to revise the restrictions
contained herein to cover the maximum period, scope and area permitted by
applicable law. The parties hereto acknowledge and agree that Mr. Stecko has had
access to Confidential Information and Work Product, that the provisions of
Sections 7 through 10 are necessary, reasonable and appropriate for the business
interests of the PCA, that irreparable injury will result to PCA if Mr. Stecko
breaches any of the provisions of Sections 7 through 10 and that money damages
would not be an adequate remedy therefor and that PCA will not have any adequate
remedy at law for any such breach. Therefore, in the event of a breach or
threatened breach of this Agreement, in addition to other rights and remedies
existing in its favor, PCA shall be entitled to specific performance and/or
immediate injunctive or other equitable relief from any court of competent
jurisdiction in order to enforce or prevent any violations of the provisions
hereof (without the necessity of showing actual money damages, or posting a bond
or other security). Nothing contained herein shall be construed as prohibiting
PCA or any of its successors or assigns from pursuing any other remedies
available to it for such breach or threatened breach, including the recovery of
damages.
12.    Mr. Stecko’s Representations and Acknowledgements. Mr. Stecko hereby
represents and warrants to PCA that (i) Mr. Stecko is not a party to or bound by
any employment agreement, noncompete agreement, nonsolicitation agreement or
confidentiality agreement with any other person that, in each case would
conflict with, or otherwise adversely affect Mr. Stecko’s ability to perform,
this Agreement, and (ii) this Agreement constitutes the valid and binding
obligation of Mr. Stecko, enforceable against Mr. Stecko in accordance with its
terms. Mr. Stecko hereby acknowledges and represents that he fully understands
the terms and conditions contained herein and intends for such terms and
conditions to be binding on and enforceable against him. Mr. Stecko expressly
agrees and acknowledges that the restrictions contained in Sections 7 through 10
do not preclude Mr. Stecko from earning a livelihood, nor do they unreasonably
impose limitations on Mr. Stecko’s ability to earn a living. Mr. Stecko
acknowledges that he has carefully read this Agreement and has given careful
consideration to the restraints imposed upon Mr. Stecko by this Agreement, and
is in full accord as to the necessity of such restraints. Mr. Stecko expressly
acknowledges and agrees that each and every restraint imposed by this Agreement
is reasonable with respect to subject matter, time period and geographical area.






--------------------------------------------------------------------------------




13.    Notices. All notices and other communications hereunder shall be in
writing and shall be deemed if delivered personally or by facsimile
transmission, or mailed by registered or certified mail (return receipt
requested), postage prepaid, to the parties at the following addresses (or at
such other address for a party as shall be specified by like notice; provided
that notices of a change of address shall be effective only upon receipt
thereof):


(i)
To PCA:



Packaging Corporation of America
1955 West Field Court
Lake Forest, IL 60045
Attention: CEO
with a copy to: SVP-Legal
Facsimile No: 847-482-2194
        
(ii)
To Mr. Stecko:



At the address and facsimile set forth in the records of PCA


14.    Assignment.    This Agreement and the rights and responsibilities
hereunder shall not be assigned or delegated by either party without the prior
written consent of the other party; provided, however, that PCA shall have the
right, without the prior written consent of Mr. Stecko, to assign and transfer
its rights under that Agreement to any of its affiliates or any purchaser who
acquires all or a substantial part of the assets of its business or capital
stock.


15.    Entire Agreement. This Agreement constitutes the complete and only
Agreement between the parties and all prior agreements are merged into this
Agreement. No amendment or modification of the Agreement between the parties
hereto shall be of effect or enforceable unless stated in writing and signed by
Mr. Stecko and an officer of PCA.


16.    Governing Law; Venue. This Agreement shall be governed by, and construed
in accordance with, the substantive laws of Illinois without regard to conflict
of laws. Jurisdiction and venue with regard to any suit in connection with this
Agreement shall reside solely in the courts of Lake County, Illinois or in the
United States District Court for the Northern District of Illinois. In that
context, and without limiting the generality of the foregoing, each of the
parties hereto irrevocably and unconditionally (a) submits in any proceeding
relating to this Agreement or for the recognition and enforcement of any
judgment in respect thereof (a “Proceeding”), to the exclusive jurisdiction of
the courts of Lake County, Illinois, the United States District Court for the
Northern District of Illinois, and appellate courts having jurisdiction of
appeals from any of the foregoing and agrees that all claims in respect of any
such Proceeding shall be heard and determined in such Illinois state court or,
to the extent permitted by law, in such federal court, (b) consents that any
such Proceeding may and shall be brought in such courts and waives any objection
that Mr. Stecko or PCA may now or thereafter have to the venue or jurisdiction
of any such Proceeding in any such court or that such Proceeding was brought in
an inconvenient court and agrees not to plead or claim the same, (c) WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF THIS AGREEMENT, OR MR. STECKO’S OR PCA’S PERFORMANCE
UNDER, OR THE ENFORCEMENT OF, THIS AGREEMENT, (d) agrees that service of process
in any such Proceeding may be effected by mailing a copy of such process by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to such party at Mr. Stecko’s or PCA’s address as provided in
Section 13 hereof, and (e) agrees that nothing in this Agreement shall affect
the right to effect service of process in any other manner permitted by the laws
of the State of Illinois. Each party shall be responsible for its own legal fees
incurred in connection with any dispute hereunder.








--------------------------------------------------------------------------------




IN WITNESS HEREOF, the parties have signed and delivered this Agreement on the
date first above written.


Packaging Corporation of America
 
Paul T. Stecko


 
 
 
 
By:
/s/ Mark W. Kowlzan
 
/s/ Paul T. Stecko
 
 
 
 
Title:
CEO
 
 





